Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Applicant’s preliminary amendment filed on August 21, 2020, has been received and entered.  Claims 1-148 has been cancelled and claims 149-168 has been newly added.  Claims 149-168 are pending and under current examination.

Priority
Acknowledgment is made of applicant's claim for priority to the filing dates of United States Provisional Patent Application Serial No. 61/670,571 filed on filed on July II, 2012; the PCT Application Serial No. US13/49903 filed on Jan. 9, 2015, United States Non-Provisional Patent Application Serial No. 14/414,047 filed on filed on January 9, 2015 which has matured into patent 10,040,821, Non-Provisional Patent Application Serial No. 15/214,706 filed on July 20, 2016 which has matured into patent 10,253,065, and Non-Provisional Patent Application Serial No. 16/274,123 filed on February 12, 2019 which has matured into patent 10,717,763.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 149-160, 165, and 166 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 149-168 are directed to a method of reducing inflammation or scarring in an individual in need thereof, the method comprising administering to the individual a therapeutically effective amount of a composition comprising: (i) a purified native HC-HA/pentraxin 3 (nHC-HA/PTX3) complex, and (ii) a pharmaceutically-acceptable excipient..  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception and for the reasons discussed below are considered to recite a naturally occurring complex and phenomena. 
Evidence relied on for this rejection is drawn from Tseng et al. (Pub. No.: WO 2007/038686; Pub. Date: Apr. 5, 2007) and Roubelakis et al. (Stem Cells International Volume 2012, Article ID 107836 9 pages).
Regarding claims 149-151, 159-160, 165, and 166, Tseng discloses amniotic membrane preparations for use in treating various diseases such as inflammation (abstract), including reducing and preventing inflammation in a subject [0028] wherein the term treating is defined  to include alleviating, abating, or ameliorating a disease condition or symptom [0065], wherein the inflammatory disorder is characterized by one or more signs of pain [0265], the composition comprise cross-linked high molecular weight hyaluronan (HA) and Pentraxin (PTX-3) [0006], wherein the HA comprise a covalent bonded (complexed) to a heavy chain of IαI inhibitor ([0008] and [00239]); wherein the  TSG-6 can form a complex with  IαI; wherein the composition is obtained from a frozen 

Regarding claims 152-158, the AM preparation would naturally reduce inflammation associated with the claimed diseases/disorders.

Regarding claim 157, Tseng discloses amniotic membrane preparations (abstract), SLRP is present in amniotic membrane as evidenced by Roubelakis et al (page 5, section 4.2 paragraph 1).

Claim Rejections - 35 USC § 112 –Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 

	Claims 157-158 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, the specification recites “In some embodiments, a pharmaceutical composition containing an nHC-HA/PTX3 or rcHC-HA/PTX3 complex described herein prevents or minimizes scar formation” [0438, “In some embodiments, a pharmaceutical composition containing an nHC-HA/PTX3 or rcHC-HA/PTX3 complex disclosed herein is used to prevent the formation of scar tissue on a tendon” [0403], “In some embodiments, a method disclosed herein is used to prevent or reduce the formation of a scar on an eye or on the surrounding tissue”, and In certain instances, an nHC-HA/PTX3 or rcHC-HA/PTX3 complex disclosed herein prevents or inhibits TGF-.beta. signaling. In certain instances, TGF-.beta. regulates the extracellular matrix by stimulating fibroplasia and collagen deposition and inhibiting extracellular matrix degradation (by up-regulating the synthesis of protease inhibitors). In certain instances, preventing or inhibiting the expression of TGF-.beta. results in the prevention of or a reduction in intensity of a scar. In some embodiments, administering an nHC-HA/PTX3 or rcHC-HA/PTX3 complex disclosed herein prevents or reduces scarring [0353].  While the specification states that administration of nHC-HA/PTX3 or rcHC-HA/PTX3 complex prevents or reduces scarring there is no evidence that it would apply to all scars and it is not clear what “some embodiments” refers.  Additionally, there is no evidence of reversing the formation of a scar or what types of scars would be prevented or reversed.

As stated in the MPEP §2164.01(a) “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue."
In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described.  They are: 
The nature of the invention
The sate of the prior art
The predictability or lack thereof in the art
The amount of direction or guidance present
The presence or absence of working examples
The breadth of the claims
The quantity of experimentation needed, and
The level of skill in the art

It is noted that all of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
The nature of the invention of independent claim 149 is a a method of reducing inflammation or scarring in an individual in need thereof, the method comprising administering to the individual a therapeutically effective amount of a composition comprising: (i) a purified native HC-HA/pentraxin 3 (nHC-HA/PTX3) complex, and (ii) a pharmaceutically-acceptable excipient.  

The specification contains specific examples with respect to dry eye model (Table 6), osteoblast differentiation [0852], endochondral ossification [0952], osteoblast [0852], staining in AM Epithelium and the compact stroma [0715], etc.  However, the Examiner could not find specific examples directed towards scarring, prevention of scaring, or reversal of scarring

In view of the lack of working examples provided by the specification, the specification does not enable the skilled artisan to practice a method of preventing or reversing scar formation associated with various conditions.  Both the specification and the prior art fails to provide enablement for the scope of the claims for the following reasons.
Applicant claim of reversing or preventing scar formation  places no limitation on the type or cause of the scar.  The category of scar encompasses many types of scars caused by many types of conditions, all with different severities. The examples in the specification fails to provide guidance regarding different cause and type of scarring. The claimed methods are genus claims because they encompass use of a genus every type and cause of pain, and the members of the genus must be isolated from a vast genus of potential ailments. 
Due to the large quantity of experimentation necessary to identify, make and test the full scope of  prevention and reversal of scar formation as set forth in the claimed method of, the lack of direction/guidance presented in the specification every type and condition that causes pain,  the teachings of the prior art and the complex nature of the invention, undue experimentation would be required of the skilled artisan to use the claimed invention.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to prevent or treat every type of scar as is currently claimed.


Claim Rejections - 35 USC § 112, written description
Claims 157-158 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is claiming and what Applicant has possession of. 
The claims are genus claims directed to methods of “reducing scarring comprises reversing or preventing the formation of a scar.”    The genus of reversing or preventing the formation of a scar is highly variant because there are multiple causes and degrees of scarring associated with a wide variety of diseases, injuries, and degeneration. The specification does not define every cause of scarring and therefore fails to describe or teach the full scope of preventing and reducing pain as required by the claimed invention.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of each genus recited in the claimed method. In the instant case, the specification fails to provide sufficient descriptive information, such as definitive structural or functional features, or critical conserved regions, of each genus. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Thus, no identifying characteristics or properties are provided such that one of skill would be able to predictably identify the encompassed molecules as being identical to those instantly claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus of reversing or preventing the formation of  a scar.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, the method of reducing scarring comprises reversing or preventing the formation of a scar is not sufficient to reduce or all types and causes of prevent pain in order to meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).


	




Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



	Claims 149-168 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 149-151 and 159-160 are indefinite for reciting the acronyms “HC-HA”.  The abbreviations contained in claims 149-151 and 159-160 are relative, because these abbreviations lack definitive meanings. As a matter of practice, abbreviations should not appear in claims unless they have first been identified in the claims by their full names and then referenced immediately thereafter in parentheses.  Claims 152-158 and 161-168 are included in this rejection as they depend directly or indirectly from independent claim 149.
 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 149-168 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tseng et al. (Pub. No.: WO 2007/038686; Pub. Date: Apr. 5, 2007) as .

The claims recite a method of reducing inflammation or scarring in an individual in need thereof, the method comprising administering to the individual a therapeutically effective amount of a composition comprising: (i) a purified native HC-HA/pentraxin 3 (nHC-HA/PTX3) complex, and (ii) a pharmaceutically-acceptable excipient.

Regarding claims 149, 151, 152, 157, 159, and 165, Tseng discloses treating various diseases such as inflammation (abstract and [0149]), including reducing and preventing inflammation in a subject [0028], a method for inhibiting scar formation and reversing scar formation in a subject ([0013] and [0017])wherein the term treating is defined  to include alleviating, abating, or ameliorating a disease condition or symptom [0065], comprising administering an amniotic membrane composition to a person in need thereof, wherein the amniotic membrane composition comprises cross-linked high molecular weight hyaluronan (HA) and Pentraxin (PTX-3) ([0006] and [0028]), wherein the HA comprise a covalent bonded (complexed) to a heavy chain of IαI inhibitor, wherein heavy chains are present ([0008], [00239]; wherein the  TSG-6 can form a complex with  IαI; wherein the composition is obtained from a frozen or previously frozen human placenta, thawing the placental an homogenizing in a buffer or lyophilizing  a homogenate of a human placenta and placing it in a pharmaceutically acceptable carrier and buffer solution, ([0008]-[0012], [0046], and [00132]), and wherein the complex is purified 

Regarding claim 150, Tseng discloses amniotic membrane preparations (abstract), SLRP is present in  amniotic membrane as evidenced by Roubelakis et al (page 5, section 4.2 paragraph 1).

Regarding claim 154, Tseng discloses wherein the inflammation is caused conjunctival inflammation [0256]. 

Regarding claim 154, Tseng discloses wherein the inflammatory disorder is from an autoimmune disorder [00266].

Regarding claim 155, Tseng discloses wherein the inflammation is caused by arthritis rheumatoid  [00266] and tissue transplant rejection [00259].

Regarding claim 156, Tseng discloses treating various diseases such as inflammation (abstract and [0149]), including reducing and preventing inflammation in a subject [0028], wherein the term treating is defined  to include alleviating, abating, or ameliorating a disease condition or symptom [0065], wherein the inflammatory disorder is characterized by one or more signs of pain [0265], wherein said pain is caused by arthritis [0033], burn damage and Stevens- Johnson syndrome [00256].



Regarding claim 160, Tseng discloses wherein the purified native HC-HA/PTX3 is derived from umbilical cord tissue [00269].

Regarding claims 161 and 162, Tseng discloses wherein the composition can be applied topically to the skin [0159] or topically or injected into the eye [0177].

Regarding claim 163, Tseng discloses administering the composition to the eye including intravitreal injections into the vitreous chamber [00177].

Regarding claim 164, Tseng discloses wherein the composition is in a solution ([00132] and [00153]).

Regarding claim 166, Tseng discloses wherein the compositions comprises liposomes ([00163] and [00192]).

Regarding claim 167, Tseng discloses wherein the compositions is administered in combination with another therapeutic agent [00227].

Regarding claim 168, Tseng discloses wherein the compositions comprises an antimicrobial agent [00130].

It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine high molecular weight hyaluronan (HA) and Pentraxin (PTX-3) ([0006] and [0028]), wherein the HA comprise a covalent bonded (complexed), wherein the composition is  present in a buffer solution to  be administered to an individual in need thereof in the method of preventing or reducing inflammation or scarring in an individual in need thereof as disclosed by Tseng, as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Tseng had already disclosed administering a composition comprising a buffered solution nand purified native high molecular weight hyaluronan (HA) and Pentraxin (PTX-3) ([0006] and [0028]), wherein the HA comprise a covalent bonded (complexed) to a heavy chain of IαI inhibitor.  It would have only required routine experimentation to modify the method of Tseng to administer to a person in need thereof a composition  comprising a buffered solution of purified native high molecular weight hyaluronan (HA) and Pentraxin (PTX-3) ([0006] and [0028]), wherein the HA comprise a covalent bonded (complexed) to a heavy chain of IαI inhibitor for the reduction or prevention of pain as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of the invention.

	

Conclusion
No claims are allowed.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617